8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Rodney DINGLE, Appellant.
No. 92-3275.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1993.

Before WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.   The district court did not err in determining that appellant was under a "criminal justice sentence" thus adding two points under section 4A1.1(d) of the United States Sentencing Guidelines.   See, e.g., United States v. Bailey, 955 F.2d 28, 29 (8th Cir.1992);   United States v. Knighten, 919 F.2d 80, 83 (8th Cir.1990);   United States v. McCrudden, 894 F.2d 338, 339 (9th Cir.), cert. denied, 494 U.S. 1060 (1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.